           Case 1:19-cv-00427-ARR-RML Document 5 Filed 01/28/19 Page 1 of 2 PageID #: 59
AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                    Eastern District of New York

                                                                         )
U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS                               )
    INDIVIDUAL CAPACITY BUT SOLELY AS                                    )
 TRUSTEE FOR THE RMAC TRUST, SERIES 2016-                                )
                   CTT                                                   )   Civil Action No. 19-cv-427 ARR-RML
                                                                         )
______________________________________________                           )
                    Plaintiff(s),                                        )
                        v.                                               )
                                                                         )
    LAURENCE CHRISTIAN, NEW YORK CITY                                    )
  PARKING VIOLATIONS BUREAU, NEW YORK                                    )
   CITY ENVIRONMENTAL CONTROL BOARD                                      )
______________________________________________                           )
                   Defendant(s)                                          )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                             SEE ATTACHED RIDER


            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Gross Polowy, LLC
                                 900 Merchants Concourse, Suite 412
                                 Westbury, New York 11590-5114




            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                             Douglas C. Palmer
                                                                              CLERK OF COURT

       1/28/2019
Date: ___________                                                               s/Kimberly Davis
                                                                              _______________________________
                                                                                     Signature of Clerk or Deputy Clerk
         Case 1:19-cv-00427-ARR-RML Document 5 Filed 01/28/19 Page 2 of 2 PageID #: 60

                                                              Summons Rider
                                                              Civil Action No. 19-cv-427
 U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR
                         THE RMAC TRUST, SERIES 2016-CTT v. LAURENCE CHRISTIAN, et al.
       x----------------------------------------------------------------------------------------------------------------------------x
To:
LAURENCE CHRISTIAN
100-12 222nd Street
Queens Village, NY 11429

NEW YORK CITY PARKING VIOLATIONS BUREAU
100 Church Street
New York, NY 10007

NEW YORK CITY ENVIRONMENTAL CONTROL BOARD
100 Church Street
New York, NY 10007
